— In a proceeding pursuant to Lien Law § 19 (6), to discharge a mechanic’s lien, the lienor appeals from (1) an order of the Supreme Court, Queens County (Leviss, J.), dated July 8, 1986, which discharged the lien and (2) a decision of the same court, dated June 3, 1986, upon which the order was made.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision; and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The undisputed facts contained in the record demonstrate that the lienor’s claim is not one for the value or agreed price of labor performed or material furnished pursuant to a fully performed contract as expressed in the notice of lien (see, Matter of Atlantic Cement Co. v St. Lawrence Cement Co., 22 AD2d 228; cf., Copasso v Apfel, 214 App Div 638). The notice of lien is instead premised on the petitioner’s allegedly wrongful termination of the contract, a claim beyond the purview of the Lien Law (see, Whritenour Co. v Colonial Homes Co., 209 App Div 676). Summary discharge of the lien was therefore proper (see, Lien Law § 19 [6]; § 23). Rubin, J. P., Kooper, Sullivan and Harwood, JJ., concur.